JUSTICE LEAPHART.
dissenting.
¶42 I dissent for the reasons set forth in Justice Rice’s dissent and for the following reasons. The Court goes to considerable length to explain *37that Rule 411, M.R.Evid., only prohibits evidence of insurance on the issue of liability. Since liability is admitted in the present matter, the Court reasons that insurance evidence is thus not prohibited. A list of facts which are not prohibited could be rather extensive. For example, there is nothing prohibiting introduction of evidence that a plaintiff is a millionaire. Does that mean that that fact is relevant? Obviously not. In the present matter, the fact that insurance evidence is not prohibited by Rule 411 does not address the separate question of whether it is admissible.
¶43 Rule 411 itself recognizes that relevancy is a separate and necessary inquiry when it allows insurance evidence “when offered for another purpose, such as proof of agency, ownership, or control, or bias or prejudice of a witness.”
¶44 As the Court recognizes, “[t]he issue for the jury to decide is simply the amount by which Gadbaws have been damaged.” Given that simple issue, the question is what is the relevance of the fact that Gadbaws had purchased underinsured motorist coverage? Rule 402, M.R.Evid., provides that all relevant evidence is admissible and that evidence which is not relevant is not admissible. Relevant evidence is defined as “evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.” Rule 401, M.R.Evid. Tellingly, the Court fails to cite any fact of consequence which would be more or less probable with evidence of the Gadbaws’ underinsured motorist coverage.
¶45 In a brash ipse dixit, the Court asserts that any factual distinction between this case and our decision in Dill v. Montana Thirteenth Judicial District Court, 1999 MT 85, 294 Mont. 134, 979 P.2d 188, “makes no meaningful distinction.” I beg to differ. Dill involved a coverage dispute: whether Dill, the insured, under the terms of the policy, was legally entitled to collect damages. The Court specifically addressed the relevance of the policy when it stated:
As Rule 411, M.R.Evid. allows, the policy would be offered “for another purpose”; to establish that the Dills have complied with the policy terms by settling with the tort-feasor’s liability insurer .before turning to their own underinsurance carrier for relief. The liability policy is relevant and admissible only to establish the Dills’ compliance, and not to establish fault..
Dill, ¶ 22.
¶46 Here, in contrast, there is no coverage issue. Farmers concedes that there is coverage and has agreed to pay whatever amount the jury *38would award to Gadbaws in excess of Moon’s liability coverage, up to the limits of the Farmers policy.
¶47 Since the existence of Gadbaws’ insurance coverage is not relevant to the simple issue, i.e. the amount by which Gadbaws.have been damaged, I cannot conclude that the District Court, in bifurcating the contract claim from the damage claim, abused its discretion. I would deny the petition for supervisory control.
CHIEF JUSTICE GRAY and JUSTICE RICE join in the foregoing dissenting opinion of JUSTICE LEAPHART.